Citation Nr: 1637255	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include joint pain as due to undiagnosed illness.

2.  Entitlement to service connection for a left hip disability, to include joint pain as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in August 2015.

In his VA Form 9 Substantive Appeal dated April 2014, the Veteran requested a hearing before the Board.  In August 2014, he withdrew his request for a hearing.  

The Board notes that the Veteran's left hip and back disabilities were previously classified as one claim in the Board's August 2015 remand; however, upon review it appears they are more properly characterized as separate claims and the Board has recharacterized the claims accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered in the issues on appeal.

Pursuant to the Board's August 2015 remand, VA examinations as to the Veteran's back and left hip were obtained in February 2016.  The examiner provided diagnoses of lumbosacral strain and left hip strain, but then opined that the Veteran's objective examination was normal, that there was no objective evidence of chronic conditions as to the back and left hip, and therefore a nexus has not been established.  The opinions are internally inconsistent as the examiner provided diagnoses but went on to say that there was no nexus to service because the objective examination was normal.  The Board notes that range of motion was abnormal on examination for both the back and left hip.  Additionally, even if the examiner was of the opinion that there was no diagnosis of a chronic condition, he failed to address whether the Veteran's pain was not attributable to any known clinical diagnosis as requested by the prior remand (in other words whether the pain represents an undiagnosed illness).  The Board further notes that, after the February 2016 examination, the Veteran submitted medical evidence with radiologic reports indicating an impression of very mild nonspecific arthritis of the lumbar spine.  Accordingly, the Board finds remand is warranted so that addendum opinions may be obtained.

Updated VA treatment records should also be associated with the claims file, and the Veteran should be provided with the opportunity to provide releases for any outstanding relevant private treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since December 2013.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his back and left hip.  After securing the necessary release(s), the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

3.  Send the claims file to the examiner who conducted the February 2016 back and hip examinations, if available, or to a VA clinician of equal or greater qualifications, to obtain addendum opinions.  The claims file must be reviewed by the examiner.  If new examinations are deemed necessary to respond to the request, they should be scheduled.  

After review of the claims file, the examiner should respond to the following:

a. Clarify whether the diagnoses of lumbosacral strain and left hip strain provided on examination were accurate and consistent with the examination results, or whether a finding of "no diagnosis" should have been rendered.

b. For the diagnosis of very mild nonspecific arthritis    of the lumbar spine noted on April 2016 x-ray, and if accurate, diagnoses of lumbosacral strain and left hip strain, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the diagnosed back disability and/or left hip disability arose in service or is/are otherwise related to service, to include the 1988 motor vehicle accident.  The examiner should explain why or why not.

c. If the left hip symptoms are not accounted for by     any diagnoses rendered, the examiner should specifically state this and state whether there are objective indications of disability representing an undiagnosed illness associated with service in the Persian Gulf.  The examiner should explain the reasoning for any opinion provided, to include addressing whether the limited motion of the hip  noted on examination is an objective indication of disability.  A complete rationale for all opinions must be provided.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






